Citation Nr: 1109531	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  06-03 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material has been received to reopen a claim for service connection for a low back condition, to include the question of whether an appeal has been timely perfected.

2.  Entitlement to service connection for a right neck and shoulder condition, claimed as secondary to a low back condition, to include the question of whether an appeal has been timely perfected.


REPRESENTATION

Appellant represented by:	Martin James Martinez, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2003 rating decision in which the RO declined to reopen a claim for service connection for a low back condition and denied service connection for a right neck and shoulder condition, claimed as secondary to a low back condition.  In July 2003, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that was received by the RO on March 28, 2005.

On April 8, 2005, the RO issued an administrative decision finding that a timely substantive appeal had not been received in response to the November 2004 SOC, and that the May 2003 rating decision was final.  In May 2005, the Veteran filed an NOD with regard to the RO's timeliness determination.  An SOC was issued in December 2005, and the Veteran filed a substantive appeal in February 2006.

In August 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In September 2008, the Board denied the Veteran's appeal of the RO's May 2003 rating decision on grounds that he failed to file a timely substantive appeal.  The Veteran appealed the September 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2010, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claims to the Board for further proceedings consistent with the joint motion.

The Board notes that the Veteran was previously represented by Disabled American Veterans (as reflected in a March 2005 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In September 2008, the Veteran submitted a VA Form 21-22 appointing The American Legion as his representative.  Then, in May 2010, the Veteran granted a power-of-attorney in favor of a private attorney, Martin James Martinez, with regard to the matters on appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

In August 2010, the Veteran's new representative requested a Board hearing in Washington, DC, to be scheduled on one of four particular dates in October 2010.  Alternatively, if a hearing on one of those dates was not possible, the attorney asked that a Board video-conference hearing be scheduled.  The attorney asked that a "three way" hearing be conducted, with the Veteran appearing at the Atlanta RO, and the attorney appearing at the RO in Oakland, California.

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  The Board was unable to schedule the Veteran for a hearing in Washington, DC, in October 2010, as requested.  Accordingly, and because the RO schedules Board video-conference hearings, a remand of this matter for the RO to schedule the requested hearing is warranted.


Accordingly, this matter is hereby REMANDED for the following action:

The Atlanta RO should schedule the Veteran for a Board video-conference hearing in accordance with his attorney's August 2010 request.  The RO should notify the Veteran and his attorney of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this remand is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

